CALLAHAN, Circuit Judge,
dissenting.
I respectfully dissent.
The decision to deny asylum or withholding of removal is reviewed under a deferential substantial evidence standard. Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir.2004). This standard limits reversals of BIA decisions to situations where the “Petitioner presented evidence ‘so compelling that no reasonable fact finder could find’ that Petitioner has not estab*688lished eligibility for asylum.” Ali v. Ashcroft, 394 F.3d 780 (9th Cir.2005) (quoting Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998)).
In this case, the BIA summarily affirmed the IJ’s decision to deny asylum and withholding of removal. The IJ observed that the documentation Shire presented (letters from individuals who wrote on Shire’s behalf) was only marginally helpful to sustain his burden of proof regarding his date of arrival in the U.S. and his Somalian citizenship. Moreover, the letters contained no information about the nature and circumstances of Shire’s life in Somalia or the reasons why he left the country. Additionally, Shire could not provide any reason why he believed his father and uncle were lolled by a rival clan, other than the fact that the clan was known to be violent and powerful. The IJ concluded that Shire had established a subjective fear of possible future harm, but found the fear to be rooted in the general conditions of violence and strife that exist in Somalia, which is not sufficient to qualify for asylum. See, e.g., Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000) (Christian Armenians fearful of Azeris); Limsico v. INS, 951 F.2d 210, 212 (9th Cir.1991) (Chinese-Filipino); Vides-Vides v. INS, 783 F.2d 1463, 1469 (9th Cir.1986) (El Salvador).
The IJ acknowledged that Somalia is without a central government, and that anarchy and violence are “the only reigning leaders.” Even so, the record also established that as recently as 2002, the Midgan have been able to settle in Punt-land,1 obtain protection and build up an economic activity, and can usually avoid involvement in clan disputes. Additionally, the record indicated that Midgan and other minority groups who may risk harassment by Somali clans in rural areas do not necessarily find themselves facing difficulties in Mogadishu now.
The BIA’s summary affirmance was supported by substantial evidence and Shire did not present evidence so compelling that no reasonable fact finder could find that he did not establish eligibility for asylum; therefore, I would deny review.

. This large region in northeastern Somalia covers roughly 80,000 to 100,000 square miles, according to internet sources.